TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 28, 2013



                                     NO. 03-12-00727-CV


                Wal-Mart Stores, Inc. and Robert William Sykes, Appellants

                                                v.

                     Pamela K. Fisher and Jesse G. Fisher, Jr., Appellees




          APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
     DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE PEMBERTON




THIS DAY came on to be submitted to this Court the parties’ agreed motion to dismiss the

appeal in the above cause, and the Court having fully considered said motion, and being of the

opinion that same should be granted: IT IS THEREFORE considered, adjudged and ordered

that said motion is granted, and that the appeal is dismissed. It is FURTHER ordered that each

party shall pay the costs of the appeal incurred by that party, both in this Court and the court

below; and that this decision be certified below for observance.